Wiwsnow, C. J.
The trial court recognized the principle laid down in the case of Turtenwald v. Wis. Lakes I. & C. Co. 121 Wis. 65, 98 N. W. 948, to the effect that in determining the question of care in such a case as the present it is to be remembered that the situation of the man engaged in labor upon the public street is quite different from that of the traveler upon the street; a principle recently more fully treated in the case of Dinan v. Chicago & M. E. R. Co. 164 Wis. 295, 159 N. W. 944. In the latter case it is said that such a man must keep that lookout for cars and vehicles which an ordinarily careful man compelled to be in the street and to be giving attention to his work would keep, and that such care must manifestly be a lesser degree of care than that required of the traveler, who may come and go as he will. In directing a verdict the trial judge said, after referring to the Turtenwald Case:
“Important distinctions lie in the fact that the plaintiffs work did not necessitate an actual entry on his part into the pathway of the car; the fact he was injured by a vehicle which was coming from the direction in which vehicles usually come and are expected to come at the point of the accident; the fact that the car was proceeding upon a pathway which was definitely fixed by the course of the street railway tracks from which it could not deviate in order to avoid in*341jury, and that the very presence of those tracks constitutes a warning or admonition of probable danger.”
He might have added that the plaintiff in doing his work was facing the south all the time (the direction from which the car came), that he had opportunity to look every time he-raised his shovel to the wagon, and that he admits that he-never looked more than ten or twelve or thirteen feet towards, the south, although there was nothing to prevent him from ■ looking- for a long distance.
After careful consideration of the evidence we are unable to say that the trial court was clearly wrong in the conclusion reached, and hence, upon very familiar principles, the judgment cannot be reversed.
By the Court. — Judgment affirmed.